207 F.2d 263
LOEW'S Incorporated, a corporation, et al., Appellants,v.HOMEWOOD THEATRE, Inc., a corporation, et al.
No. 14840.
United States Court of Appeals Eighth Circuit.
September 10, 1953.

Appeal from the United States District Court for the District of Minnesota.
Bundlie, Kelley, Finley and Maun, Mandt Torrison, St. Paul, Minn., and Shearer, Byard, Trogner & Peters, Minneapolis, Minn., for appellants.
Larson, Loevinger, Lindquist, Freeman & Fraser, Minneapolis, Minn., for appellees.
PER CURIAM.


1
Appeal from District Court dismissed without further costs to either party; supersedeas bond discharged and sureties discharged from all liability, and case remanded to District Court with directions to satisfy in full judgments entered in said Court for damages to plaintiffs, for costs, and for attorneys' fees awarded to plaintiffs' attorneys. 110 F.Supp. 398.